NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                       FILED
                             FOR THE NINTH CIRCUIT                          APR 19 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

MAXIMUS T. ENGLERIUS,                             No. 09-35658
also known as,
The American Tradition Party,                     D.C. No. 2:09-cv-00172-RSM

               Plaintiff - Appellant,
                                                  MEMORANDUM *
  v.

UNITED STATES GOVERNMENT,

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Western District of Washington
                    Ricardo S. Martinez, District Judge, Presiding

                               Submitted April 5, 2010 **


Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Maximus T. Englerius appeals pro se from the district court’s judgment



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing his action alleging that the Federal Election Commission (“FEC”)

permitted the major political parties to manipulate the presidential debates to

exclude third-party candidates. We have jurisdiction pursuant to 28 U.S.C. § 1291.

We review de novo the district court’s order dismissing for lack of subject matter

jurisdiction. Amerco v. NLRB, 458 F.3d 883, 886 (9th Cir. 2006). We affirm.

        The district court properly determined that it lacked subject matter

jurisdiction to consider Englerius’s action because he did not file his complaint in

the proper forum or within 60 days of the FEC’s dismissal of his administrative

complaint. See 2 U.S.C. § 437g(a)(8) (explaining the exhaustion procedure before

a private party can bring a federal action to enforce the Federal Election Campaign

Act).

        Englerius’s remaining contentions are unpersuasive.

        AFFIRMED.




                                            2                                     09-35658